DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1, 11 and 18 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system and method for sending updates to a distribution group; this messaging is designed to manage interactions between people, which is considered a method of organizing human activity and is an enumerated grouping. This judicial exception is not integrated into a practical application because the claims only include the additional element of a processor, the processor is found within a computer, which is just used to apply the abstract idea as mere instructions to implement an abstract idea on the computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 
Dependent claims 2-10, 12-17, 19 and 20 do not add any additional elements, and therefore maintain rejected under 101 based on the reasoning defined by its independent claims above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2015/0370918 A1 Patterson et al.

Regarding claim 1, Patterson discloses a system, comprising: a processor configured to: receive, at a first server associated with a messaging service, an indication of an update associated with a store associated with a transaction platform from a second server associated with the transaction platform, wherein (Patterson Para. [0017] multiple entities may be tied together over a network, and contain multiple servers for communication; Para. [0019] user performs messaging within an enterprise; Para. [0022] the contact database found on a user device may communicate via an exchange server; Para. [0024] enterprise messaging module is found on the user device); in response to the indication, identify a distribution group of one or more users associated with the messaging service associated with the first server and wherein the distribution group has a binding relationship to the store associated with the transaction platform associated with the second server (Patterson Para. [0022] users contact information is stored in the database; Para. [0025] a directory includes individuals and associates of the store); determine respective one or more devices corresponding to the one or more users of the distribution group (Patterson Para. [0029] messages are sent via push notification, or threaded SMS through associated email address; Para. [0035-0036] the directory stores information associated with the user); and send, from the first server associated with the messaging service, the update associated with the store to the respective one or more devices, wherein the update associated with the store is configured to be displayed within a respective messaging application executing at each of the respective one or more devices, wherein the respective message application executing at each of the respective one or more devices corresponds to the messaging service associated with the first server (Patterson Para. [0029] messages are sent via push notification, or threaded SMS through associated email address; Para. [0035-0036] the directory stores information associated with the user); and a memory coupled to the processor and configured to provide the processor with instructions (Patterson Para. [0019] the communication may be done over different user computer devices; Para. [0037] the computer includes a processor and memory controller).

Regarding claim 2, Patterson discloses the system of claim 1, wherein the processor is further configured to: receive profile information associated with an organization to be associated with the messaging service (Patterson Para. [0025-0027] the user information may be saved within a database; Para. [0048] the generation may be done by grouping users; Para. [0057] the directory server is able to identify and lookup information); receive identifying information associated with the one or more users to be included in the distribution group to be associated with the organization (Patterson Para. [0025-0027] the user information may be saved within a database; Para. [0048] the generation may be done by grouping users; Para. [0057] the directory server is able to identify and lookup information); and send to storage the profile information associated with the organization and the identifying information associated with the one or more users to be included in the distribution group (Patterson Para. [0025-0027] the user information may be saved within a database; Para. [0048] the generation may be done by grouping users; Para. [0057] the directory server is able to identify and lookup information).

Regarding claim 3, Patterson discloses the system of claim 2, wherein the one or more users includes a first user and wherein the identifying information associated with the one or more users to be included in the distribution group to be associated with the organization includes one or more of the following: device information associated with the first user, a position with respect to the organization associated with the first user, a position with respect to the store associated with the first user, and contact information associated with the first user (Patterson Para. [0025-0027] the user information may be saved within a database; Para. [0048] the generation may be done by grouping users, one of the grouping s may be done by location; Para. [0049] customization may be done by comparing the similarities, location, contact information, etc.).

Regarding claim 4, Patterson discloses the system of claim 1, wherein the processor is further configured to: receive a binding request from a messaging application that is executing at a device, wherein the binding request includes one or more of the following: identifying information associated with the transaction platform, identifying information associated with the distribution group associated with the messaging service, and identifying information associated with a user that is signed into the messaging application (Patterson Para. [0035-0036] messaging is sent from users and enterprise, and the message is secure); send the binding request to the second server associated with the transaction platform; receive a response from the second server associated with the transaction platform, wherein the response indicates whether the user is authorized to bind the distribution group to the store; and determine, at least in part on the response, whether to enable updates associated with the store to be pushed to the respective one or more devices corresponding to the one or more users of the distribution group (Patterson Para. [0048] the directory generation module may receive a request from a user for binding users to specific groups; Para. [0049] customized directory may be formed).

Regarding claim 5, Patterson discloses the system of claim 4, wherein in the event that the response indicates that the user is authorized to bind the distribution group to the store, the updates associated with the store are enabled to be pushed to the respective one or more devices corresponding to the one or more users of the distribution group (Patterson Para. [0025-0027] the user information may be saved within a database; Para. [0048] the generation may be done by grouping users, one of the groupings may be done by location; Para. [0049] customization may be done by comparing the similarities, location, contact information, etc.; Para. [0050] the customized messaging may be sent to the users).

(Patterson Para. [0025-0027] the user information may be saved within a database; Para. [0050] the customized messaging may be sent to the users).

Regarding claim 7, Patterson discloses the system of claim 4, wherein in the event that the response indicates that the user is not authorized to bind the distribution group to the store (Patterson Para. [0048] the generation may be done by grouping users, one of the groupings may be done by location; Para. [0049] customization may be done by comparing the similarities, location, contact information, etc.; Para. [0050] the customized messaging may be sent to the users; Para. [0061] the directory entries are subject to privacy settings of the entities), the response further includes identifying information with another user for which stored data indicates that the other user is authorized to bind the distribution group to the store (Patterson Para. [0026] directory information may contain privacy settings which determine what information may be presented; Para. [0061] the directory entries are subject to privacy settings of the entities), wherein the processor is further configured to send a prompt to a device associated with the other user using the identifying information with another user (Patterson Para. [0024] enterprise messenger sending messages; Para. [0026] directory information may contain privacy settings which determine what information may be presented), wherein the prompt includes a control associated with approving binding the distribution group to the store (Patterson Para. [0026] directory information may contain privacy settings which determine what information may be presented; Para. [0030] enterprise messaging module retrieves changes about contacts; Para. [0046]; [0050-0051]).

Regarding claim 8, Patterson discloses the system of claim 1, wherein the processor is further configured to: receive a message sent to the distribution group by a first user that is included in the distribution group (Patterson Para. [0023] calendar event used as the distribution link; Para. [0025] messaging directory; Para. [0029]; [0061]); determine that the message includes a reference to a position with respect to the store (Patterson Para. [0023] calendar event used as the distribution link; Para. [0025] messaging directory; Para. [0029]; [0061]); use stored data to determine that the position with respect to the store is associated with a second user that is included in the distribution group (Patterson Para. [0023] calendar event used as the distribution link; Para. [0025] messaging directory; Para. [0029]; [0061]); send the message to the respective one or more devices corresponding to the one or more users of the distribution group; and send an alert with respect to the message to a device corresponding to the second user (Patterson Para. [0023] calendar event used as the distribution link; Para. [0025] messaging directory; Para. [0028-0029]; [0061]).

Regarding claim 9, Patterson discloses the system of claim 1, wherein the update associated with the store comprises one or more of the following: an announcement message issued by the transaction platform, transaction activity data associated with the store, and transaction activity data associated with the transaction platform (Patterson Para. [0025] messaging directory; Para. [0028] push notification may be sent from the enterprise to the user).

Regarding claim 10, Patterson discloses the system of claim 1, wherein the processor is further configured to: receive a change in staff with respect to the store from the second server associated with the transaction platform; and add a new user or remove an existing user from the distribution group based at least in part on the received change (Patterson Para. [0030] messaging module which can automatically retrieve contact information, and may detect changes; Para. [0046] user may generate a new message and a new contact entry).

Regarding claim 11, Patterson discloses a method, comprising: receiving, at a first server associated with a messaging service, an indication of an update associated with a store associated with a transaction platform from a second server associated with the transaction platform, wherein the update comprises a dynamic attribute associated with the store (Patterson Para. [0017] multiple entities may be tied together over a network, and contain multiple servers for communication; Para. [0019] user performs messaging within an enterprise; Para. [0024] enterprise messaging module); in response to the indication, identifying a distribution group of one or more users associated with the messaging service associated with the first server and wherein the distribution group has a binding relationship to the store associated with the transaction platform associated with the second server (Patterson Para. [0022] users contact information is stored in the database; Para. [0025] a directory includes individuals and associates of the store); determining respective one or more devices corresponding to the one or more users of the distribution group (Patterson Para. [0029] messages are sent via push notification, or threaded SMS through associated email address; Para. [0035-0036] the directory stores information associated with the user); and sending, from the first server associated with the messaging service, the update associated with the store to the respective one or more devices, wherein the update associated with the store is configured to be displayed within a respective messaging application executing at each of the respective one or more devices, wherein the respective message application executing at each of the respective one or more devices corresponds to the messaging service associated with the first server (Patterson Para. [0029] messages are sent via push notification, or threaded SMS through associated email address; Para. [0035-0036] the directory stores information associated with the user).

(Patterson Para. [0025-0027] the user information may be saved within a database; Para. [0048] the generation may be done by grouping users; Para. [0057] the directory server is able to identify and lookup information); receiving identifying information associated with the one or more users to be included in the distribution group to be associated with the organization (Patterson Para. [0025-0027] the user information may be saved within a database; Para. [0048] the generation may be done by grouping users; Para. [0057] the directory server is able to identify and lookup information); and sending to storage the profile information associated with the organization and the identifying information associated with the one or more users to be included in the distribution group (Patterson Para. [0025-0027] the user information may be saved within a database; Para. [0048] the generation may be done by grouping users; Para. [0057] the directory server is able to identify and lookup information).

Regarding claim 13, Patterson discloses the method of claim 12, wherein the one or more users includes a first user and wherein the identifying information associated with the one or more users to be included in the distribution group to be associated with the organization includes one or more of the following: device information associated with the first user, a position with respect to the organization associated with the first user, a position with respect to the store (Patterson Para. [0025-0027] the user information may be saved within a database; Para. [0048] the generation may be done by grouping users, one of the grouping s may be done by location; Para. [0049] customization may be done by comparing the similarities, location, contact information, etc.).

Regarding claim 14, Patterson discloses the method of claim 11, further comprising: receiving a binding request from a messaging application that is executing at a device, wherein the binding request includes one or more of the following: identifying information associated with the transaction platform, identifying information associated with the distribution group associated with the messaging service, and identifying information associated with a user that is signed into the messaging application (Patterson Para. [0035-0036] messaging is sent from users and enterprise, and the message is secure); sending the binding request to the second server associated with the transaction platform; receiving a response from the second server associated with the transaction platform, wherein the response indicates whether the user is authorized to bind the distribution group to the store; and determining, at least in part on the response, whether to enable updates associated with the store to be pushed to the respective one or more devices corresponding to the one or more users of the distribution group (Patterson Para. [0048] the directory generation module may receive a request from a user for binding users to specific groups; Para. [0049] customized directory may be formed).

Regarding claim 15, Patterson discloses the method of claim 14, wherein in the event that the response indicates that the user is authorized to bind the distribution group to the store, the updates associated with the store are enabled to be pushed to the respective one or more devices corresponding to the one or more users of the distribution group (Patterson Para. [0025-0027] the user information may be saved within a database; Para. [0048] the generation may be done by grouping users, one of the groupings may be done by location; Para. [0049] customization may be done by comparing the similarities, location, contact information, etc.; Para. [0050] the customized messaging may be sent to the users).

Regarding claim 16, Patterson discloses the method of claim 14, wherein in the event that the response indicates that the user is not authorized to bind the distribution group to the store, the updates associated with the store are not enabled to be pushed to the respective one or more devices corresponding to the one or more users of the distribution group (Patterson Para. [0025-0027] the user information may be saved within a database; Para. [0050] the customized messaging may be sent to the users).

(Patterson Para. [0048] the generation may be done by grouping users, one of the groupings may be done by location; Para. [0049] customization may be done by comparing the similarities, location, contact information, etc.; Para. [0050] the customized messaging may be sent to the users; Para. [0061] the directory entries are subject to privacy settings of the entities), the response further includes identifying information with another user for which stored data indicates that the other user is authorized to bind the distribution group to the store (Patterson Para. [0026] directory information may contain privacy settings which determine what information may be presented; Para. [0061] the directory entries are subject to privacy settings of the entities), the method further comprises sending as prompt to a device associated with the other user using the identifying information with another user (Patterson Para. [0024] enterprise messenger sending messages; Para. [0026] directory information may contain privacy settings which determine what information may be presented), wherein the prompt includes a control associated with approving binding the distribution group to the store (Patterson Para. [0026] directory information may contain privacy settings which determine what information may be presented; Para. [0030] enterprise messaging module retrieves changes about contacts; Para. [0046]; [0050-0051]).

(Patterson Para. [0017] multiple entities may be tied together over a network, and contain multiple servers for communication; Para. [0019] user performs messaging within an enterprise; Para. [0024] enterprise messaging module); and present, at the system, the update at an interface of a messaging application corresponding to the messaging service, wherein the interface is associated with a distribution group associated with the store (Patterson Para. [0022] users contact information is stored in the database; Para. [0025] a directory includes individuals and associates of the store); and a memory coupled to the processor and configured to provide the processor with is instructions (Patterson Para. [0019] the communication may be done over different user computer devices; Para. [0037] the computer includes a processor and memory controller).

Regarding claim 19, Patterson discloses the system of claim 18, wherein the processor is further configured to present within the interface a message sent from a first user included in the distribution group to the distribution group (Patterson Para. [0025-0027] the user information may be saved within a database; Para. [0048] the generation may be done by grouping users).

Regarding claim 20, Patterson discloses the system of claim 19, wherein the processor is further configured to present within the interface information associated with a position associated with the first user included in the distribution group (Patterson Para. [0048] the generation may be done by grouping users; Para. [0049] customization may be done by comparing the similarities, location, contact information, etc.).

Response to Arguments
Applicant's arguments filed 09/28/2020 have been fully considered but they are not persuasive. 
Regarding 101, examiner maintains that the claims recite a method of controlling human interaction, merely done on a computer. This is not equivalent to Example 37 as argued by Applicant, because Example 37 must determine the amount of use of each icon by tracking the allocated memory, and therefore the human mind may not contain an application, additionally cannot determine the amount of space/time that application takes up. The claims are distinctively different, because the update to information about a store is sent from one server to another, this same process may also occur via a mailed letter, and therefore the servers to not inherently add more than can be accomplished in a human mind. Further, more efficiently sending information does not improve the 

Regarding 102, Examiner has shown that the newly amended claims add a second server to communicate. This is also taught throughout Patterson, specifically Para. [0017-0019], [0022], and [0040]. Patterson is able to show that the specific users contains databases present on a variety of servers, and that the servers may communicate over a network to a business directory server. The presence of two servers is not a new and novel addition to the previously rejected claims. No further arguments have been presented, other than pointing to the newly presented claim language, and therefore the 102 rejection remains.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0350251 A1 Brander et al. teaches communication between devices (Abstract) and US 2011/0276493 A1 Graham et al. teaches distributing messages in a secure manner (Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687